      Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISON

SPORTSPLEX OF HOUSTON, INC.,                     §
                                                 §
       Plaintiff,                                §
v.                                               §
                                                 §
THE CITY OF HOUSTON, THE CITY OF                 §
HOUSTON POLICE DEPARTMENT, and                   § CIVIL ACTION NO. _________
THE CITY OF HOUSTON FIRE                         §
DEPARTMENT,                                      §
                                                 §
       Defendants.                               §


                 PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT &
        APPLICATION FOR TEMPORARY AND PERMANENT INJUNCTIVE RELIEF

        Plaintiff, Sportsplex of Houston, Inc., d/b/a Houston Sportsplex (“Plaintiff” or

“Sportsplex”) files this Verified Original Complaint and Application for Temporary and

Permanent Injunctive Relief against Defendants, the City of Houston, the City of Houston Police

Department, and the City of Houston Fire Department.

                        INTRODUCTION & REQUEST FOR RELIEF

       1.      As night fell on May 1, 2020, upwards of 30 to 40 law enforcement officials

descended on a locale in southwest Houston, entered and seized the property without a warrant,

threatened to arrest and criminally charge the property’s general manager, cite and expel each and

every one of the individuals who had the temerity to occupy the premises, all without prior notice

or an opportunity to be heard.

       2.      What prompted such an overwhelming demonstration of governmental power?

Average citizens decided for themselves to enjoy a spring evening playing softball outdoors at

Plaintiff’s business, Sportsplex.


                                                1
     Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 2 of 18



       3.      Under what authority or justification did these officials act? Municipal fiat, derived

from an unwarranted interpretation of the Governor’s Executive Order GA 18 (“GA 18”) to

somehow mean that state actors may exercise unfettered police power to decide, on-the-fly, what

commercial and recreational activities are unlawful in the time of coronavirus.

       4.      It is enough that coronavirus has caused an enormous loss of life and wrought

unparalleled economic devastation. The residents of this City do not also deserve treatment as de

facto criminals merely because they have tried to responsibly enjoy some sense of normalcy in

these extraordinary times. Defendants have vast powers to respond to the novel SARS-CoV-2

pandemic, but they cannot completely ignore the Constitution.

       5.      Sportsplex brings this action for declaratory and injunctive relief pursuant to 42

U.S.C. § 1983 for violation of its rights secured under Fourth, Fifth and Fourteenth Amendments

to the United States Constitution. Sportsplex asks the Court to immediately enjoin the City of

Houston and its law enforcement agencies from continuing to use its police power to choke off its

livelihood in violation of due process and under the auspices of enforcing the Governor’s orders.

                                            PARTIES

       6.      Sportsplex of Houston, Inc., d/b/a Houston Sportsplex, is a Texas corporation doing

business in Harris County, Texas.

       7.      Defendant City of Houston is a municipal corporation located in Harris County,

Texas. It may be served with process by delivering a copy of the summons and of the complaint

to the City of Houston City Secretary, 900 Bagby Street, Room P101, Houston, Texas 77002.

       8.      Defendant City of Houston Police Department is an agency of the City of Houston.

       9.      Defendant City of Houston Fire Department is an agency of the City of Houston.




                                                 2
      Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 3 of 18



                                 JURISDICTION AND VENUE

       10.     Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over all civil

matters arising under the Constitution, laws, or treaties of the United States, and has jurisdiction

to award damages and grant equitable or declaratory relief. Specifically, this Court has jurisdiction

because this is an action arising under the Fourth, Fifth and Fourteenth Amendments to the United

States Constitution.

       11.     Venue of this case lies in the Southern District of Texas pursuant to 28 U.S.C. §

1391(b) because all events giving rise to the claim occurred within the City of Houston.

                                               FACTS

       12.     Plaintiff operates Sportsplex. Patrons visit the facility to enjoy fresh air, exercise,

and camaraderie at the 30-acre sports venue stretched across four multi-purpose soccer/flag-

football fields, eight volleyball courts, and six softball fields like the one depicted below:




       13.     Sportsplex is among the tens of thousands of law-abiding small enterprises in this

state that have sacrificed for the greater good, closing its doors for the past seven weeks to comply

with state and local decrees issued to safeguard the public health against coronavirus.




                                                  3
       Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 4 of 18



I.       The State of Texas’s Coronavirus Public Health Pronouncements

         14.      Governor Greg Abbott’s Executive Order GA 18 (“GA 18”) issued on April 27,

2020, brought some hope. GA 18 relates to the expanded reopening of commerce as part of the

plan to “Open Texas” in a manner that the State has deemed appropriate to safeguard public

health. 1 As it relates to Sportsplex’s business activities, GA 18 is clear:

         This executive order does not prohibit people from [1] accessing essential or [2]
         reopened services or [3] engaging in essential daily activities, such as … visiting
         parks, hunting or fishing, or engaging in physical activity like jogging, bicycling,
         or other outdoor sports, so long as the necessary precautions are maintained to
         reduce the transmission of COVID-19 and to minimize in-person contact with
         people who are not in the same household. 2

         15.      GA 18 expressly allows “engaging in physical activity” and identifies “outdoor

sports” as falling in that category. Quite obviously, softball is an “outdoor sport” involving

physical activity. 3 Nothing in the plain language of GA 18 says that some “outdoor sports” are

allowed and others are not. It does not limit outdoor sports to ad hoc pick-up games. It does not

prescribe the maximum number of participants who may engage in their chosen outdoor sport. Nor

does it ban “outdoor sports” because they are organized and managed by a for-profit business. The

only meaningful limitations on outdoor sports is that “necessary precautions are maintained to

reduce the transmission of COVID-19 and to minimize-in-person contact.”




1
  Exhibit A, Governor of the State of Texas, Executive Order GA 18, p. 4.
2
  Id. at p. 3.
3
  The Attorney General has advised that with respect to identical language in GA 14, “With regard to individuals that
desire to play golf, GA-14 expressly allows “engaging in physical activity.” Golf is defined as a sport involving
physical activity. While GA-14 expressly prohibits “visiting gyms,” it permits activities like “jogging and bicycling,
so long as the necessary precautions are maintained to reduce the transmission of COVID-19 and to minimize in-
person contact with people who are not in the same household. Similarly, a person is not prohibited from playing or
practicing golf on property that remains open to the person (such as by holding a membership and/or reserving a tee
time), but the person should follow the CDC guidelines pursuant to GA-14.” See Exhibit B, Apr. 17, 2020 Attorney
General Letter to Hon. James B. Frank re: Golf course protocols


                                                          4
      Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 5 of 18



II.     Sportsplex Implements the State’s Guidance

        16.     After GA 18 was issued, Sportsplex advertised its intent to resume outdoor sports

activities on May 1, 2020, namely softball and volleyball games. Of course, before it reopened,

Sportsplex’s proprietors considered how best they could contribute to the protection of public

health while advancing the state-endorsed policy objective of supporting economic revitalization.

        17.     To that end, Sportsplex relied on a document referred to in GA 18—“Texans

Helping Texans: The Governor’s Report to Open Texas.” (“Report”). The Report is a compilation

of evolving explanations, recommendations, and guidelines. Indeed, it provides that citizens and

businesses “are encouraged to review, print out, and follow the MINIMUM health protocols

recommended by [the Texas Department of State Health Services] and in the checklists on the

following pages.” 4

        18.     The checklist for outdoor sports recommended that as “outlined in Governor

Abbott’s GA-18, individuals may engage in outdoor sports, provided that the sports do not include

contact with other participants, and no more than four participants play the sport at any time.” 5

        19.     Moreover, the checklist explains that because government officials are not

omniscient public health sentries capable of issuing “guidance [to] anticipate every unique

situation,” the people of this state are trusted to exercise their own discretion and “stay informed

and take actions based on common sense and wise judgment that will protect health and support

economic revitalization.” 6




4
  Exhibit C, “Texans Helping Texans: The Governor’s Report to Open Texas” dated Apr. 27, 2020, Outdoor Sports
Checklist, p. 19.
5
  Id. at p. 38.
6
  Id.


                                                     5
      Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 6 of 18



         20.     With those goals in mind, Sportsplex implemented new precautions and protocols

in accordance with government-authorized guidelines, recently promulgated industry standards, 7

and the exercise of its own “common sense and wise judgment.”

         21.     Social distancing was to become part-and-parcel of the game of softball when

played at Sportsplex. Sportsplex stocked dugouts with hand sanitizer. It banned communal water

coolers. It required players to remain six feet apart from each other at all times while not on the

field of play, and all other participants were to remain outside the dugout or stationed in the

bleachers. 8

         22.     On the field, Sportsplex required the catcher to be at least six feet from the batter.

All umpires were to stay at least six feet away from the players. Physical contact and tagging of

players were banned. The ball itself needed to be sanitized frequently. Given the nature of softball,

members of the fielding team were already expected to be positioned dozens of feet apart, whether

on the diamond or in the outfield. The traditional sign of good sportsmanship—post-game

handshaking—was prohibited. Patrons were not allowed to congregate in the parking lot after

games.

         23.     Off the field, all staff and customers were required to wear masks. Indeed, anyone

entering Sportsplex’s premises was required to wear a face covering and customers were

recommended to continue to wear the mask when not playing. Extra sanitary stations were

positioned around the facility. The concession area was subject to an array of social distancing

restrictions that matched those imposed by restaurants and other dining facilities.




7
   Sportsplex instituted and was following the “Post Covid-19 Return-to-Play Guidelines, Procedures and
Recommendations” drafted by United States Specialty Sports Association, which is the national governing body for
competitive softball. Available at <http://usssa.com/coronavirus>, last accessed May 6, 2020.
8
  Exhibit D, Houston Sportsplex Rules During COVID-19 Pandemic.


                                                       6
       Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 7 of 18




        24.    In sum, Sportsplex intended to run its business and regulate its patrons as

stringently as possible, perhaps even more stringently than many of the “Essential Services” that

continue to allow tight groups to congregate and mill around indoor areas without face masks. In

the weeks before reopening, Sportsplex broadcast the measures it would take and its intent to

reopen on social media.

III.    Law Enforcement Officials Descend on Sportsplex Without Notice

        25.    On the morning of May 1, 2020, a Harris County Constable appeared at Sportsplex

to ask whether it would be opening later that day. Barry Horvitz, Sportsplex’s General Manager,

confirmed that indeed, the business would be open to people wanting to play softball that evening.

The constable departed without saying more.

        26.    Shortly before 6:00 p.m., two Fire Department personnel appeared at Sportsplex.

Sportsplex’s lawyer, Ronny Hecht, greeted them. One of the inspectors, Jeannice Mitchel, told Mr.

Hecht, to shut down the business because it was in violation of the Governor’s order as there were

more than four people ready to begin playing softball. Mr. Hecht refused this demand for

Sportsplex to shut down and attempted to explain that GA 18 contained no such restriction.




                                                7
         Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 8 of 18



           27.      To obtain further guidance, Ms. Mitchel called her superiors—Fire Department’s

Assistant Chief, Michelle McLeod, and the Intake Bureau Chief for the Harris County District

Attorney’s Office, Jim Leitner.

           28.      Meanwhile, Sportsplex opened its gates for play beginning at 7:00 p.m. All of the

rules, protocols, and policies discussed above were in full force and effect. On all six fields,

Sportsplex patrons began playing the inherently socially-distanced game of softball.

           29.      Around this time, a Houston Police Department officer arrived on the scene

claiming that there was “suspicious activity.” Ms. Mitchel then provided Mr. Hecht a copy of the

Report to Open Texas and explained that per Mr. Leitner’s directives, the District Attorney’s office

concluded that Sportsplex was in violation of the GA 18 and the Report because there were more

than four people participating.

           30.      Mr. Hecht requested that he be allowed to speak with Mr. Leitner to explain that

GA 18 does not incorporate by reference the non-mandatory guidelines in the Report. Ms. Mitchel

told him that it would not be worth his time.

           31.      Meanwhile, another police sergeant had arrived and called for back-up units. Mr.

Hecht continued to explain that there was no basis in GA 18 authorizing officials to close his

business down. His protests fell on deaf ears.

           32.      Indeed, law enforcement had been authorized to arrest Sportsplex’s general

manager, Mr. Horvitz, and charge him with a crime. According to Ms. Mitchel’s report, “[a]fter

receiving notice from Chief McLeod that Chief [sic] Leitner’s office will take Class B

misdemeanor charges for refusing to follow Governor Abbott’s executive order GA-18, detailed

in the guideline above, Sargent K. Merritt requested several additional HPD units….” 9



9
    Exhibit E, Fire Marshal Inspection Report dated May 1, 2020, p. 4.


                                                          8
          Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 9 of 18



            33.     Platoons of police officers appeared within minutes. There was clearly no

emergency as officers loitered on the premises for several hours, a few of whom, it might be added,

did not don protective face masks:




            34.     The police sergeant “informed Mr. Horvitz what the consequences of his actions

would be” 10 if Sportsplex was not immediately shut down—Mr. Horvitz would be arrested,

charged with a Class B Misdemeanor, and all of Sportsplex’s patrons would be issued citations.



10
     Id. at p. 4.


                                                   9
     Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 10 of 18



       35.     As the eight o’clock hour approached, law enforcement officials, without a warrant,

took it upon themselves to shut the business down. They fanned out across the premises and began

to confront customers, threatening them with citations unless they departed immediately.

       36.     In an effort to deescalate the situation, avoid the arrest of its personnel, and to

preserve goodwill with their customers, Sportsplex closed its operations. The officials finally left

Sportsplex around 9:00 p.m., announcing their exploits on social media:




       37.     None of this was necessary. Sportsplex was operating lawfully. Law enforcement

had no right or basis in the law to close the business down, threaten its personnel with criminal

charges and arrest, or browbeat law-abiding citizens who were doing nothing more than engaging

in recreational activity in these chaotic times with criminal infractions.




                                                 10
     Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 11 of 18



                                     CAUSES OF ACTION

       38.     42 U.S.C. § 1983 provides that a person who, acting under color of law, subjects or

causes to be subjected any United States citizen to the deprivation of any rights, privileges, or

immunities secured by the Constitution, shall be liable to the party injured in an action at law.

       39.     At all relevant times and regarding all relevant actions of the Defendants as alleged

in this Complaint, the Defendants were acting in their official capacities, under color of state law,

and pursuant to the official policies, practices and customs of the governmental agencies or entities

which the Defendants respectfully represent.

       40.     Defendants, acting under color of law, have subjected and caused Plaintiff to be

subjected to the deprivation of its rights, privileges, or immunities as secured by the First, Fourth

and Fourteenth Amendments. Specifically, Defendants have violated Plaintiff’s right to due

process of law, shutting down the business without legal basis, threatening its representatives with

arrest unlawfully and without authority.

       41.     As evidenced by the same conduct vis-à-vis at least one other business in the City

of Houston on May 1, 2020, see Trumps Inc. v. City of Houston, et al., Cause No. 4:20-cv-01555,

Defendants have adopted a custom, practice, and policy of ‘enforcing’ the Governor’s orders by

displaying the police power first, asking questions later, and closing businesses down without due

process of law.

A.     Violation of the Fifth and Fourteenth Amendments

       42.     The Fourteenth Amendment provides that “nor shall any State deprive any person

of life, liberty, or property, without due process of law,” and protects the individual against

arbitrary action of government. U.S. CONST. Amend. XIV. Likewise, the Fifth Amendment to the




                                                 11
     Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 12 of 18



Constitution provides, in part, that “no person shall be ... deprived of life, liberty, or property,

without due process of law.” U.S. CONST. Amend. V.

         43.   Due process is a flexible inquiry that, at a minimum, requires notice and the

opportunity to be heard. See Mathews v. Eldridge, 424 U.S. 319, 348 (1976). The Constitution

requires notice and “some kind of a hearing before the State deprives a person of liberty or

property.” Zinermon v. Burch, 494 U.S. 113, 127 (1990) (emphasis in original). “If … the state is

able to provide the affected individual with a hearing before the deprivation occurs, due

process usually requires that the state do so.” Augustine v. Doe, 740 F.2d 322, 327–28 (5th Cir.

1984).

         44.   Plaintiff has a constitutionally protected property interest in operating its business

and holding outdoor sports activities. See Bowlby v. City of Aberdeen, Miss., 681 F.3d 215, 221

(5th Cir. 2012) (recognizing that plaintiff’s “ability to operate her business, which, as we have

stated, is recognized by courts as an important right”). Additionally, Plaintiff has a constitutionally

protected right to be free from seizure of its property without probable cause or adequate

justification. See U.S. CONST. Amend. IV, V.

         45.   These interests are significant. The loss of the ability to reopen in light of

Defendants’ threats and actions imperils Plaintiff’s very right to exist. Defendants deprived

Plaintiff of these rights under color of law and without due process of law.

         46.   Defendants were in a position to provide for pre-deprivation process. Defendants

cannot claim that the deprivation in this matter was entirely unforeseeable, random, or

unpredictable at a given point in time. See Zinermon, 494 U.S. at 136. In light of GA 18’s language,

it was hardly unforeseeable that a business such as Sportsplex would or could reasonably conclude

that it could lawfully resume operations on May 1, 2020 in compliance with state decrees. Indeed,




                                                  12
     Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 13 of 18



Plaintiff openly and repeatedly advertised on social media its intent to reopen on that date in accord

with those dictates and guidelines.

        47.     Municipal officials, authorized to enforce GA 18 under its terms, could have easily

foreseen the need to first obtain clarity regarding any doubts about the application, scope, and

enforcement of GA 18 in light of Plaintiff’s intent to reopen. See Zinermon, 494 U.S. at 136.

Instead, it was only once Defendants actually arrived at Sportsplex that they found it necessary to

begin consulting with their superiors to decide how to proceed. Indeed, even at that point,

Defendant denied Plaintiff an opportunity to be heard by the decisionmakers who instructed

officials in the field that they were to arrest Plaintiff’s proprietors, expel the patrons, and close the

business down.

        48.     In truth, a pre-deprivation hearing was entirely practicable. As mentioned, Plaintiff

had been advertising for weeks that it planned to reopen on May 1, 2020. Defendants obviously

had knowledge of Plaintiff’s intent to reopen as demonstrated in the appearance of a law

enforcement official at Sportsplex hours before the facility reopened.

        49.     No imminent public health emergency manifested from the operation of Sportsplex

under the protocols and procedures it implemented in accord with state-sanctioned guidelines. If

Defendants believed that Plaintiff’s opening would be in violation of GA 18, they could have easily

obtained guidance from the Attorney General’s office, see, e.g., Exhibit B, obtained a temporary

restraining order, and/or sought declaratory relief in order to establish Plaintiff’s rights and

obligations under GA 18. Instead, Defendants chose to deny Plaintiff due process, circumventing

that right by shutting the business down right then and there under threat of immediate arrest.

        50.     The shock-and-awe tactics of law enforcement foreclosed Plaintiff’s opportunity to

be heard. The cost of taking such on-the-fly action clearly outweighs the benefit of utilizing




                                                   13
        Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 14 of 18



advance notice or procedural safeguards of any sort. “If the right to notice and a hearing is to serve

its full purpose, then, it is clear that it must be granted at a time when the deprivation can still be

prevented.” Fuentes v. Shevin, 407 U.S. 67, 81 (1972); Bowlby v. City of Aberdeen, Miss., 681

F.3d 215, 221 (5th Cir. 2012) (Observing that the municipality “did not provide any process prior

to revoking [plainitff’s] permits, which increases the risk of an erroneous deprivation, and means

that any procedural safeguards would be highly valuable”).

           51.      The authority under which Defendants purported to act—the Governor’s executive

order—provides no post-deprivation procedure or remedy for the unlawful enforcement of its

dictates. See Martin v. Dallas County, Tex., 822 F.2d 553, 555 (5th Cir. 1987). There is no right to

appeal from Defendants’ actions or review their command that Sportsplex must remain shuttered

under their interpretation of GA 18. The only avenue for rectifying this violation of due process is

the relief sought herein.

           52.      Moreover, GA 18 itself explains that the Governor suspended various provisions of

the Texas Government Code and Health and Safety Code, and, most importantly, “any other

relevant status, to the extent necessary to ensure that local officials do not impose restrictions

inconsistent with this executive order, provided that local official may enforce this executive

ordered as well as local restrictions that are consistent with this executive order.” 11

           53.      The issuance of Executive Order GA 21 on May 5, 2020, does not eliminate the

harm that has occurred or the threat of ongoing harm. 12 Nor does the fact that circumstances might

change in the future alter the analysis. The harm has been done and subsists. “[I]t is now well

settled that a temporary, nonfinal deprivation of property is nonetheless a ‘deprivation’ in the terms

of the Fourteenth Amendment.” Fuentes v. Shevin, 407 U.S. 67, 84–85, (1972).


11
     Exhibit A, Report, p. 6
12
     Exhibit A1


                                                   14
     Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 15 of 18



B.     Declaratory Relief

       54.     Section 1983 authorizes a plaintiff to seek declaratory relief. Christian Legal Soc'y

Chapter of the Univ. of Cal. v. Martinez, 561 U.S. 661, 673 (2010) (section 1983 suit brought for

violations of First and Fourteenth Amendments sought injunctive and declaratory relief). Plaintiff

seeks declaratory relief on the following issues—

       (a)     Whether the Governor’s executive orders, specifically GA 18, authorize or permit

               Defendants to close or impede Plaintiff’s otherwise lawfully-operated business; and

       (b)     Whether the enforcement of the Governor’s executive orders permits Defendants

               to close or impede Plaintiff’s otherwise lawfully-operated business without

               providing Plaintiff notice and an opportunity to be heard before taking such actions.

     APPLICATION FOR TEMPORARY AND PERMANENT INJUNCTIVE RELIEF

       55.     Plaintiff seeks a temporary and permanent injunction prohibiting Defendants as

follows:

       a. Defendants are prohibited from arresting or threatening any employee or
          representative of Plaintiff, Sportsplex of Houston, Inc. d/b/a Houston
          Sportsplex for conducting operations;

       b. Defendants are prohibited from closing or attempting to close Sportsplex under
          color of Governor Greg Abbott’s Executive Order GA 18 or GA 21;

       c. Defendants are prohibited from maintaining a physical presence at Sportsplex,
          or within 400 meters of the Sportsplex premises, for longer than thirty minutes,
          unless investigating criminal activity with probable cause;

       d. Defendants are prohibited from entering Sportsplex property unless requested
          by Sportsplex;

       e. Defendants shall produce all documents and communications relating to
          investigations of Sportsplex from the time period of April 1, 2020 through May
          8, 2020, and shall produce them five days before the hearing on Plaintiff’s
          temporary injunction; and




                                                15
     Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 16 of 18



       f. Defendants shall produce a privilege log and articulate the legal basis for any
          privilege they assert for all documents withheld from subsection d. above, and
          shall produce it five days before the hearing on Plaintiff’s temporary injunction.

       56.     Plaintiff is entitled to injunctive relief because it has (1) a substantial likelihood of

success on the merits; (2) Defendants’ conduct presents a substantial threat that it will suffer

irreparable injury absent the injunction; (3) this threatened injury outweighs any harm the

injunction might cause the Defendants; and (4) the injunction will not impair the public interest.

       57.     Plaintiff has a strong likelihood of success on the merits. Plaintiff has a

constitutionally protected property and liberty interests as set forth above. The risk of erroneous

deprivation of such interests in violation of Plaintiff’s due process rights is certain to continue so

long as coronavirus remains part of our collective experience. There is a strong interest in

protecting Plaintiff from further deprivations of its constitutional rights because, as mentioned

above, Defendants’ conduct, if not abated, will cause Plaintiff to permanently go out of business,

all without an opportunity to be heard.

       58.     Absent an injunction, Plaintiff will suffer irreparable injury. Businesses have a right

to transact lawful business without fear of being shut down without warning. The loss of

constitutional freedoms for “even minimal periods of time, unquestionably constitutes irreparable

injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976). Indeed, in the context of a pre-deprivation due

process violation, “no later hearing and no damage award can undo the fact that the arbitrary taking

that was subject to the right of procedural due process has already occurred.” Fuentes, 407 U.S. at

82; see also Carey v. Piphus, 435 U.S. 247, 266 (1978) (“Even if respondents’ suspensions were

justified, and even if they did not suffer any other actual injury, the fact remains that they were

deprived of their right to procedural due process”). Under Defendants’ existing regime of applying

and enforcing the Governor’s executive orders without affording Plaintiff due process of law,




                                                 16
     Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 17 of 18



Plaintiff cannot reopen and will ultimately be forced to close permanently. Monetary relief is

therefore insufficient as a matter of law because the harm Plaintiff will suffer and has suffered

between now and trial if not allowed to operate will result in the loss and extinction of its business.

       59.     An injunction will not significantly burden any of the Defendants’ interests, but

will instead serve and enhance the public’s interests. Nothing in the injunction in any way inhibits

Defendants’ legitimate law enforcement function vis-à-vis Plaintiff. Indeed, the public interest

favors the issuance of injunctive relief to protect the constitutional rights at stake in this case and

to ensure that Defendants do not exercise such unbridled authority without affording citizens due

process of law.

                                        ATTORNEYS’ FEES

       60.     Plaintiff requests payment of its reasonable attorneys’ fees and costs. Plaintiff is

entitled to recover reasonable and necessary attorneys’ fees and expert fees. 42 U.S.C. § 1988.

                                     CONDITIONS PRECEDENT

       61.         All conditions precedent have been performed or have occurred.

                                              PRAYER

        WHEREFORE, Plaintiff, Sportsplex of Houston, Inc. d/b/a Houston Sportsplex,

respectfully requests that judgment be entered in their favor and that it be awarded the following

forms of relief:

               a.        Injunctive and declaratory relief;
               b.        Prejudgment and post-judgment interest as allowed by law;
               c.        Attorneys’ fees;
               d.        Expert fees;
               e.        Costs of suit; and
               f.        All other relief, in law and in equity, to which Plaintiff may be justly
                         entitled.



                                                  17
     Case 4:20-cv-01596 Document 1 Filed on 05/06/20 in TXSD Page 18 of 18



                                           Respectfully submitted,

                                           WALLACE & ALLEN, LLP

                                           /s/ Casey T. Wallace
                                           Casey T. Wallace
                                           State Bar No. 00795827
                                           Benjamin W. Allen
                                           State Bar No. 24069288
                                           William X. King
                                           440 Louisiana, Suite 1500
                                           Houston, Texas 77002
                                           Tel: (713) 224-1744
                                           Fax: (713) 227-0104
                                           cwallace@wallaceallen.com
                                           ballen@wallacellen.com
                                           wking@wallaceallen.com
                                           ATTORNEYS FOR PLAINTIFF

                               CERTIFICATE OF SERVICE

        I hereby certify that on May 6, 2020, I served a copy of the Original Complaint on the
following individuals via ECF and/or email transmission in compliance with the Federal Rules of
Civil Procedure.


       Damon Crenshaw
       Senior Assistant City Attorney
       City of Houston Legal Department
       900 Bagby, Third Floor
       Houston, Texas 77002
       Damon.Crenshaw@houstontx.gov
       ATTORNEY FOR DEFENDANTS


                                           /s/ Casey T. Wallace
                                           Casey T. Wallace




                                              18
